DETAILED ACTION
                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

                     Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/2022 has been entered.    
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is unclear since it is a method claim which depends on the system claim of claim 1. For examination purposes, the claim 17 is depends on claim 13.
                                                                                                                                                                      
                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2017/0150645) in view of Christopher (US 4,306,613).
In regards to claim 1, HUANG discloses a system (Figs. 2-3) comprising: a vessel (corresponding to cage 8) having an interior surface that defines an interior space (corresponding to interior space of cage 8), the vessel (8) being configured to hold an electronic component (heat emitting device 7); 
          a heat conduit (heat pipe 6) in heat conductive contact with the electronic component (7) and configured to conductively transfer heat from the electronic component (7); and a thermoelectric cooler (a thermal electric cooling, TEC assembly 3) positioned within the interior space (Fig. 2), the thermoelectric cooler (3) including an absorption side (heat absorption portion 61 or cold side) in heat conductive contact with the heat conduit (6) and 
          a rejection side (heat dissipation block 63 or hot side) in heat conductive contact with the interior surface (corresponding to interior surface of cage 8), and configured to transfer heat from the electronic component (heat emitting device 7) to the absorption side (heat absorption portion 61 or cold side) of the thermoelectric cooler (3). 
         HUANG does not explicitly teach the vessel being configured to hold a cooling liquid; and the thermoelectric cooler being positioned within the cooling liquid of the interior space.
        Christopher teaches a cooling system (refer to Fig. 1) wherein the vessel (cold bank 8 includes a cold bank tank 9) being configured to hold a cooling liquid (a liquid heat transfer fluid 10); and the thermoelectric cooler (thermoelectric cooling modules 24, 25, 26, 27) being positioned within the cooling liquid (10) of the interior space (inner volume of tank 9; refer to col.8, lines 3-6).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the vessel being configured to hold a cooling liquid; and the thermoelectric cooler being positioned within the cooling liquid of the interior space as taught by Christopher in order to conduct thermal energy efficiently and prevent thermal stratification layers within the tank (refer to col.5, lines 32-41 of Christopher).
In regards to claim 2, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUANG discloses wherein the thermoelectric cooler (3) comprises a dielectric Peltier thermoelectric cooling device (thermal electric cooling, TEC assembly 3).  
In regards to claim 6, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUANG discloses wherein the heat conduit (6) is in heat conductive interface with a heat sink (refer to par. 129).  
In regards to claim 7, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, HUANG discloses wherein the heat sink is in heat conductive interface (via heat pipe 6; Fig. 2) with the electronic component (7; Fig. 2; par. 129).  
In regards to claim 8, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly teach wherein the heat sink is in heat convective interface with the cooling liquid. 
         Christopher further teaches wherein the heat sink (12/13; Fig. 1) is in heat convective interface with the cooling liquid (refer to col.5, lines 32-41). 
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the heat sink is in heat convective interface with the cooling liquid as taught by Christopher in order to conduct thermal energy efficiently and prevent thermal stratification layers within the tank (refer to col.5, lines 32-41 of Christopher).
In regards to claim 9, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUANG discloses wherein the heat conduit (6) is in forceful compressive contact (via elastic carrier 5; par. 69; Figs. 2-3) between the liquid vessel (8) and the electronic component (7), (see HUANG modified by Christopher for having liquid vessel; Fig. 1 of Christopher).  
In regards to claim 10, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, HUANG discloses wherein the forceful compressive contact comprises compressive contact (via elastic carrier 5; par. 69; Figs. 2-3) of the liquid vessel (8) with respect to the thermoelectric cooler (3), (HUANG modified by Christopher for having liquid vessel; Fig. 1 of Christopher).  
In regards to claim 11, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, HUANG discloses wherein the forceful compressive contact (via elastic carrier 5; par. 69; Figs. 2-3) comprises a cantilever load on the heat conduit (6) with respect to the electronic component (7), (as can be seen in Figs. 2-3).  
In regards to claim 12, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, HUANG discloses wherein the heat conduit (6) is in compressive contact (via elastic carrier 5; par. 69; Figs. 2-3) by being in conductive contact with a top face of the electronic component (7), (par. 66; Figs. 2-3).  
In regards to claim 16, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the thermoelectric cooler is immersed in the cooling liquid.
        Christopher teaches wherein the thermoelectric cooler (24-27 of Christopher; Fig. 1) is immersed in the cooling liquid (10 of Christopher; Fig. 1; col.8, lines 3-6). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of MINNOY such that the thermoelectric cooler to be immersed in the cooling liquid as taught by HOOTON in order to efficiently, effectively and reliably to cool enclosed heat-producing equipment without consuming energy (refer to col.2, lines 43-46 of Christopher). 

Claims 13-14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2017/0150645) in view of Christopher (US 4,306,613) and MINNOY (US 2019/0338962).
In regards to claim 13, HUANG discloses a method of cooling (Fig. 2-3), the method comprising: providing a system comprising: a vessel (corresponding to cage 8) that defines an interior space having an interior surface (corresponding to interior space of cage 8) therein, the vessel being configured to hold an electronic component (heat emitting device 7); 
          a heat conduit (heat pipe 6) in heat conductive contact with the electronic component (7) and configured to conductively transfer heat from the electronic component; and a thermoelectric cooler (a thermal electric cooling, TEC assembly 3) positioned within the interior space (Figs. 2-3), the thermoelectric cooler (3) including an absorption side (heat absorption portion 61 or cold side) in contact with the heat conduit (6) and a rejection side (heat dissipation block 63 or hot side) in contact with the interior surface (Figs. 2-3), the thermoelectric cooler (3) being configured to transfer heat from the heat conduit (6) to the interior surface of the vessel (Figs 2-3). 
         HUANG does not explicitly teach the vessel being configured to hold a cooling liquid; and the thermoelectric cooler being positioned within the cooling liquid of the interior space; determining whether a predetermined condition is met for activating the thermoelectric cooler; and activating the thermoelectric cooler in response to determining that the predetermined condition has been met, such that the heat conduit to transfer heat from the electronic component to the cooling liquid and configured to transfer heat from the electronic component to the absorption side of the thermoelectric cooler.  
        Christopher teaches a cooling system (refer to Fig. 1) wherein the vessel (cold bank 8 includes a cold bank tank 9) being configured to hold a cooling liquid (a liquid heat transfer fluid 10); and the thermoelectric cooler (thermoelectric cooling modules 24, 25, 26, 27) being positioned within the cooling liquid (10) of the interior space (inner volume of tank 9; refer to col.8, lines 3-6).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the vessel being configured to hold a cooling liquid; and the thermoelectric cooler being positioned within the cooling liquid of the interior space as taught by Christopher in order to conduct thermal energy efficiently and prevent thermal stratification layers within the tank (refer to col.5, lines 32-41 of Christopher).
       MINNOY further teaches a method wherein determining whether a predetermined condition is met for activating the thermoelectric cooler (refer to par. 133; wherein when the temperature in the enclosure 12 is higher than the upper safe limit the Peltier element 20); and activating the thermoelectric cooler in response to determining that the predetermined condition has been met (refer to par. 133; wherein may be activated depends on the characteristics of the computer server installed), such that the heat conduit (81) is configured to transfer heat from the electronic component (CPU/GPU) to the cooling liquid (70), and configured to transfer heat from the electronic component (CPU/GPU).   
          It would further have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of HUANG such that determining whether a predetermined condition is met for activating the thermoelectric cooler; and activating the thermoelectric cooler in response to determining that the predetermined condition has been met, such that the heat conduit to transfer heat from the electronic component to the cooling liquid and configured to transfer heat from the electronic component to the absorption side of the thermoelectric cooler as taught by MINNOY in order to improve the heat transfer (refer to par. 147 of MINNOY).
In regards to claim 14, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein determining whether a predetermined condition is met comprises determining whether a temperature of the electronic component exceeds a predetermined temperature.
       MINNOY teaches a method wherein determining whether a predetermined condition is met comprises determining whether a temperature of the electronic component (measured via temperature probes 41) exceeds a predetermined temperature (refer to par. 134).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of HUANG such that determining whether a predetermined condition is met comprises determining whether a temperature of the electronic component exceeds a predetermined temperature as taught by MINNOY in order to improve the heat transfer (refer to par. 147 of MINNOY).
In regards to claim 17, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUANG discloses wherein the heat conduit (6) is configured to transfer heat from the electronic component (7) to the absorption side of the thermoelectric cooler (3) when the thermoelectric cooler is activated (refer to par. 21).  
In regards to claim 18, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the thermoelectric cooler is immersed in the cooling liquid.
          Christopher teaches wherein the thermoelectric cooler (24-27 of Christopher; Fig. 1) is immersed in the cooling liquid (10 of Christopher; Fig. 1; col.8, lines 3-6). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of MINNOY such that the thermoelectric cooler to be immersed in the cooling liquid as taught by Christopher in order to efficiently, effectively and reliably to cool enclosed heat-producing equipment without consuming energy (refer to col.2, lines 43-46 of Christopher).
In regards to claim 19, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, HUANG discloses wherein the heat conduit (6) is configured to transfer heat from the electronic component (7) to the absorption side of the thermoelectric cooler (3) when the thermoelectric cooler is activated (refer to par. 21).  
Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2017/0150645) in view of Christopher (US 4,306,613), further in view of Oman (US 2007/0064396).
In regards to claim 3, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, HUANG discloses wherein the heat conduit (6) comprises a heat pipe (refer to par. 66), but fails to explicitly teach configured to hold a contiguous volume of a fluid.  
         Oman teaches a heat pipe device (30) for cooling electronics (10) wherein the heat conduit (32) comprises a heat pipe configured to hold a contiguous volume of a fluid (water 36), (refer to par. 3).  
        It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of HUANG such that the heat pipe configured to hold a contiguous volume of a fluid as taught by Oman in order to for the working fluid to evaporate to transition from liquid to vapor and the vapor, thereby transfer thermal energy (refer to par. 5 of Oman).
In regards to claim 4, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the heat conduit comprises a sealed pipe containing a volume of ammonia, alcohol, or water.  
         Oman teaches a heat pipe device (30) for cooling electronics (10) wherein the heat conduit (32) comprises a sealed pipe containing a volume of ammonia, alcohol, or water (36), (refer to par. 3).  
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of HUANG such that the heat conduit comprises a sealed pipe containing a volume of ammonia, alcohol, or water as taught by Oman in order to for the working fluid to evaporate to transition from liquid to vapor and the vapor, thereby transfer thermal energy (refer to par. 5 of Oman).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2017/0150645) in view of Christopher (US 4,306,613), further in view of MINNOY (US 2019/0338962).
In regards to claim 5, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the heat conduit is in heat convective contact with the cooling liquid in the liquid vessel by being immersed in the cooling liquid.  
        MINNOY teaches a system wherein the heat conduit (81) is in heat convective contact with the cooling liquid (70) in the liquid vessel (refer to pars. 175 and 168) (refer to par. 168, wherein heat pipes can make contact with the cooling medium), by being immersed in the liquid (refer to par. 168).
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of HUANG such that the thermoelectric cooler to be immersed in the cooling liquid as taught by MINNOY in order to improve the heat transfer (refer to par. 147 of MINNOY).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2017/0150645) in view of Christopher (US 4,306,613) and MINNOY (US 2019/0338962), further in view of HOOTON et al. (US 2019/0082555).
In regards to claim 15, HUANG as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the electronic component comprises a processor, and wherein determining whether a predetermined condition is met comprises determining whether a speed of the processor exceeds a predetermined processor speed.
       HOOTON teaches cooling an electronic device (300; Fig 3A) wherein the electronic component (300) comprises a processor (not shown in Fig. 3A; par. 50), and wherein determining whether a predetermined condition is met comprises determining whether a speed of the processor (operating parameters, such as, processing speed, increase cooling etc.) exceeds a predetermined processor speed (refer to par. 50).
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of HUANG such that the electronic component to have a processor, and wherein determining whether a predetermined condition to be met comprises determining whether a speed of the processor exceeds a predetermined processor speed as taught by HOOTON in order to prevent the current operating temperature from reaching an upper operating temperature limit (refer to par. 50 of HOOTON).
                                           Response to Arguments
        Applicant’s arguments filed on 08/11/2022 have been fully considered but are moot in view of the new grounds of rejection. 
The amended new claims not taught by the previously cited reference are taught by newly cited reference of HUANG et al. (US 2017/0150645) and Christopher (US 4,306,613).
                                                      Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763